DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.
Claim Objections
Claims 11 and 22-24 are objected to because of the following informalities:  
In claim 11, line 18 “limit stop” should be amended to read “a limit stop,” for clarity;
In claim 17, line 2, “at least one oblique bore hole” should be amended to read, “the at least one oblique bore hole,” for clarity;
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-13, 16-17, 19-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Falaschi (EP 3,156,638) in view of Reiter (US 2010/0263631).
Regarding claim 11, Falaschi discloses a valve for metering a fluid, comprising: 
a valve housing (9), in which an internal pole (22) is stationary-mounted (Paragraph 29, The stopping element is a pole piece; There is no disclosure that the pole moves; Examiner interprets it as being stationary mounted) (Figure 2);
an electromagnetic actuator which includes an armature (12) (Paragraphs 25 and 31) situated in an armature space (39, 37) and positioned on a valve needle (5) (Figure 2); 
wherein the valve needle (5) is operable by the actuator using the armature (Paragraphs 31-33), the armature (12) being guided on the valve needle (The armature moves about the body of the valve needle, as it moves to a lifting position), wherein the valve needle (5) is situated inside of the valve housing (Figure 3) and is guided along a longitudinal axis of the valve needle/ and or the armature, relative to the valve housing (Paragraph 33, The valve needle is lifted and lowers along the longitudinal axis of the valve needle and armature); 
a first stop element (17) that interacts with a first end face (24) of a first stop element (Examiner’s Annotated Figure 1) of the armature (12) during operation (Paragraph 33, lines 17-20), and a second stop element (20) that interacts with a second end face (Bottom face of the armature) of a second stop element (Examiner’s Annotated Figure 1) of the armature during operation (Paragraphs 35-36, The armature rests on the second stop element during the downward movement of the armature), situated on the valve needle (5) (Figure 2), the first stop element (17) and the second stop element (20) limiting a movement of the armature relative to the valve needle (Paragraph 33, lines 17-20 and Paragraphs 35-36), the armature (12) having a spring receptacle (32) which is open towards the first end face of the armature (12) (Figure 2), and into which a spring (34) supported at the first stop element (17) is inserted (Figure 2), wherein the first stop element (17) and the second stop element (20) are positioned on the valve needle (Figure 2);
a valve closure member (6), which interacts with a valve-seat surface (7)  to form a sealing seat (Paragraph 30, lines 9-12) is formed on the valve needle (5) (Figure 1), wherein upon actuation of the armature (12), the valve closure member (6) is accelerated in a direction of the internal pole (22) (Paragraph 33, lines 11-15, Upon armature operation, the closure member is moved upward with the valve needle toward the internal pole), and wherein when the armature (12) strikes against the first stop element, which is a limit stop, to actuate the valve needle (5) (Paragraph 33, lines 7-21), the fluid is then injected through the sealing seat in an open configuration and at least one nozzle (Paragraph 33, lines 15-17) into a space (Paragraph 33, lines 16-17 put forth that the fuel injected; Combining this disclosure with the disclosure that this an injector for an internal combustion engine (Paragraph 4, lines 1-3), Examiner interprets this as putting forth the fluid being injected via the orifice into a space of the engine);   
wherein the armature (12) has at least one fluid channel (36), which, during operation, allows the fluid to pass through between a first region of the armature space bordering on the first end face of the armature (The volume between first recess 32 and second recess 33) (Figure 2) and a second region (37) of the armature space bordering on the second end face of the armature (Figure 2) (Paragraph 44, lines 1-13), the at least one fluid channel (36) incorporating at least a portion of the spring receptacle (32) (Figure 2), and wherein the at least one fluid channel (36) runs radially outwardly (Figure 2) in sections (Figure 2 and Paragraph 44, lines 26-29, There are a plurality of channels that run outward and downward in sections), along a direction, which is oriented from the first end face towards the second end face (Figure 2, The channels run radially outward and turn in a downstream direction) and is coaxial relative to the longitudinal axis (Figure 2, Each of the channels being at the longitudinal axis), but fails to disclose a valve wherein the at least one fluid channel includes an oblique bore hole, wherein the at least one fluid channel leads through the oblique bore hole and at least a portion of the spring receptacle, wherein a coaxial direction with regard to the longitudinal axis results, which is oriented from the first end face to the second end face, and wherein the oblique bore hole is formed in the armature so that it runs radially outwards along the coaxial direction and away from the longitudinal axis, so that there is an angle of inclination between the coaxial direction and an axis of oblique bore hole.
Reiter discloses a valve wherein at least one fluid channel (Examiner’s Annotated Figure 4) includes an oblique bore hole, wherein the at least one fluid channel leads through the oblique bore hole and at least a portion of a spring receptacle (Examiner’s Annotated Figure 4), wherein a coaxial direction with regard to the longitudinal axis results, which is oriented from the first end face to the second end face, and wherein the oblique bore hole is formed in the armature so that it runs radially outwards along the coaxial direction and away from the longitudinal axis, so that there is an angle of inclination between the coaxial direction and an axis of oblique bore hole (Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Falaschi with the disclosures of Reiter, providing the device of Reiter providing the channel (Falaschi, 36) to include an oblique bore hole (Examiner’s Annotated Figure 4), wherein the at least one fluid channel (Falaschi, 36) leads through the oblique bore hole (Examiner’s Annotated Figure 4) and at least a portion of the spring receptacle (Falaschi, 32) (Examiner’s Annotated Figure 4), wherein a coaxial direction with regard to the longitudinal axis results, which is oriented from the first end face to the second end face, and wherein the oblique bore hole is formed in the armature so that it runs radially outwards along the coaxial direction and away from the longitudinal axis, so that there is an angle of inclination between the coaxial direction and an axis of oblique bore hole (Reiter, Figure 1), as the configuration was known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including guiding of fluid from the spring receptacle to the needle side region of the armature.

    PNG
    media_image1.png
    622
    479
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1

    PNG
    media_image2.png
    493
    544
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 4
Regarding claim 12, Falaschi in view of Reiter discloses the valve as recited in claim 11, wherein the valve includes a fuel injector for an internal combustion engine (Paragraph 4, lines 1-3).
Regarding claim 13, Falaschi in view of Reiter discloses the valve as recited in claim 11, wherein a point of a first opening of the at least one fluid channel (36) (Inlet of the fluid channel 36 in the spring receptacle), away from the longitudinal axis, lying radially inwards to a maximum extent, is located closer to the longitudinal axis than a point of a second opening of the fluid channel (Exit of the fluid channel 36 at space 37), away from the longitudinal axis, lying radially inwards to a maximum extent (Reiter, Figure 1, as modified).
Regarding claim 16, Falaschi in view of Reiter discloses the valve as recited in claim 11, wherein the at least one fluid channel continuously runs outwards along the coaxial direction (Reiter, Figure 1).
Regarding claim 17, Falaschi in view of Reiter discloses the valve as recited in claim 11, wherein the at least one fluid channel includes the at least one oblique bore hole, which runs at least radially outward along the coaxial direction (Reiter, Figure 1).
Regarding claim 19, Falaschi in view of Reiter discloses the valve as recited in claim 17, wherein the oblique bore hole is intersected by the spring receptacle (Examiner’s Annotated Figure 4).
Regarding claim 20, Falaschi in view of Reiter discloses the valve as recited in claim 17, wherein the oblique bore hole (Examiner’s Annotated Figure 4) is intersected by the spring receptacle in such a manner, that a base of the spring receptacle is cut by the oblique bore hole (Examiner’s Annotated Figure 4).

Regarding claim 22, Falaschi in view of Reiter discloses the valve as recited in claim 11, wherein the armature (12) has a cylindrical form (Paragraph 26, lines 6-8) having a through-hole (13) wherein the armature (12) is guided at the through-hole (13), on the valve needle (5) (Paragraph 25, lines 5-8), wherein the cylinder form of the armature has a length between the first end face of the first stop element of the armature facing the internal pole (Examiner’s Annotated Figure 1) and the second end face of the second stop element of the armature facing away from the internal pole (Figure 2, The armature length expands between the top face of the armature which faces the internal pole and the bottom face, which faces away from the internal pole), wherein the armature (12) is positioned in the armature space (39, 37), in which the first end face borders on a first region of the armature space (Figure 2, the top face borders on region 39 of the armature space) and in which the second end face borders on a second region of the armature space (the bottom face borders on region 37 of the armature space), and wherein during operation, the fuel passes through the armature over at least a portion of its length by the at least one fluid channel (36) (Paragraph 44, lines 36-39).
Regarding claim 23, Falaschi in view of Reiter discloses the valve as recited in claim 22, wherein the armature (12) includes the spring receptacle (32), wherein the at least one fluid channel (36 as modified) also includes the spring receptacle (Figure 2 and Reiter, Figure 1), wherein the at least one fluid channel (36) leads through at least a portion of the spring receptacle (Figure 2 and Reiter, Figure 1, the fluid channel begins at the spring receptacle), wherein the spring receptacle (32) is open (Figure 2), wherein a spring support surface (Examiner’s Annotated Figure 1), at which the spring (34) partially situated in the spring receptacle is supported (Figure 2), is formed by a base of the spring receptacle (Figure 2, the support surface is the base of the spring receptacle), and wherein upon actuation of the armature, the spring is shortened with respect to its starting length (The armature moves upstream upon actuation which shortens the length of the spring with respect to its starting length); so that it is insertable completely into the spring receptacle (The spring is completely insertable width- wise into the spring receptacle).
Regarding claim 24, Falaschi in view of Reiter discloses the valve as recited in claim 11, wherein the armature (12) includes the spring receptacle (32), wherein the at least one fluid channel (36 as modified) also includes the spring receptacle (Figure 2 and Reiter, Figure 1), wherein the at least one fluid channel (36) leads through at least a portion of the spring receptacle (Figure 2 and Reiter, Figure 1, the fluid channel begins at the spring receptacle), wherein the spring receptacle (32) is open (Figure 2), wherein a spring support surface (Examiner’s Annotated Figure 1), at which the spring (34) partially situated in the spring receptacle is supported (Figure 2), is formed by a base of the spring receptacle (Figure 2, the support surface is the base of the spring receptacle), and wherein upon actuation of the armature, the spring is shortened with respect to its starting length (The armature moves upstream upon actuation which shortens the length of the spring with respect to its starting length); so that it is insertable completely into the spring receptacle (The spring is completely insertable width- wise into the spring receptacle).
Claims 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Falaschi in view of Reiter and Porter (US 2003/0178509).
Regarding claim 14, Falaschi in view of Reiter discloses the valve as recited in claim 11, wherein the fluid channel (36) goes out to the second region of the armature space (Reiter, Figure 1), but fails to disclose the emergence occurring at an outlet face of the armature, or an axis of the fluid channel, along which the fluid channel emerges at the outlet face of the armature, is oriented perpendicularly to the outlet face.
Porter discloses a valve that includes a fluid channel (146) running from a top region to a lower region of an armature (Figure 3) and emerging at an outlet face, perpendicularly to the outlet face (Paragraph 20 and Figure 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Falaschi in view of Reiter with the disclosures of Porter providing the armature to feature an outlet face (Porter, Figure 3) and the fluid channels (Falaschi, 36) to emerge at the outlet face of the armature, and an axis of the fluid channel, along which the fluid channel emerges at the outlet face of the armature, is oriented perpendicularly to the outlet face (Porter, Figure 3 and Paragraph 20), in order to provide for a reduction of mass of the armature (Porter, Paragraph 20), and improved dynamic properties (Porter, Paragraph 4), as disclosed by Porter.
Regarding claim 15, Falaschi in view of Reiter discloses the valve as recited in claim 11, but fails to disclose wherein an outlet face lies in an annular surface running about a longitudinal axis, and the annular surface is in the form of a of a partial surface of a conical envelope axially symmetric with regard to the longitudinal axis, or is in the form of a partial surface of a circular disk oriented perpendicularly to the longitudinal axis.
Porter discloses a valve wherein an outlet face of an armature lies an in an annular surface running about a longitudinal axis (Figure 3, The lower face on which the passage 146 emerges is a part of an annular conical surface centered about the longitudinal axis of the device; The injector is circular), and the annular surface is in the form of a partial surface of a conical envelope axially symmetric with regard to the longitudinal axis (Figure 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Falaschi in view of Reiter with the disclosures of Porter, providing the armature to be shaped such that an outlet face of the armature lies an in an annular surface running about the longitudinal axis (Porter, Figure 3, The lower face on which the passage 146 emerges is a part of an annular conical surface centered about the longitudinal axis of the device), and the annular surface is in the form of a partial surface of a conical envelope axially symmetric with regard to the longitudinal axis (Porter, Figure 3), in order to provide for a reduction of mass of the armature (Porter, Paragraph 20), and improved dynamic properties (Porter, Paragraph 4), as disclosed by Porter.  
Regarding claim 18, Falaschi in view of Reiter discloses the valve as recited in claim 17, but fails to disclose a valve wherein the oblique bore hole runs from the first end face of the armature to the second end face of the armature.
Porter discloses a valve where a bore hole (146) of a spring receptacle (Figure 3) runs from a first end face of an armature (132) to a second end face of the armature (Figure 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Falaschi in view of Reiter with the disclosures of Porter providing the valve to feature the oblique bore hole (Examiner’s Annotated Figure 4) running from the first end face of the armature (Falaschi, 12) to the second end face of the armature (Porter, Figure 3), as the configuration was known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including provision for the passage of fluid through the armature. 
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The  limitation wherein the at least one fluid channel includes [. . . .] a second coaxial blind-end bore, which runs contrary to the coaxial direction, starting from the second end face of the armature, wherein the first coaxial blind-end bore and the second coaxial blind-end bore intersect each other inside of the armature, and with regard to the longitudinal axis, the second blind-end bore is situated radially further outwards than the first blind-end bore is not anticipated or made obvious by the prior art. Falaschi fails to disclose a first bore arranged as claimed. The combination fails to disclose a second bore arranged as claimed. Reiter only puts forth a single bore. Porter also fails to put forth the intersecting bore structure, as claimed. Examiner finds no teaching, suggestion or motivation to modify the prior art to arrive at the device as claimed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 11-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752